Name: 80/325/EEC: Commission Decision of 3 March 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'ETEC Autoscan scanning electron microscope' are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-19

 Avis juridique important|31980D032580/325/EEC: Commission Decision of 3 March 1980 establishing that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'ETEC Autoscan scanning electron microscope' are not fulfilled Official Journal L 073 , 19/03/1980 P. 0016 - 0016 Greek special edition: Chapter 02 Volume 8 P. 0184 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 3 MARCH 1980 ESTABLISHING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' ETEC AUTOSCAN SCANNING ELECTRON MICROSCOPE ' ARE NOT FULFILLED ( 80/325/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 3 SEPTEMBER 1979 , THE ITALIAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE AT PRESENT LAID DOWN IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' ETEC AUTOSCAN SCANNING ELECTRON MICROSCOPE ' , TO BE USED IN PARTICULAR FOR THE SUBMICROSCOPIC STUDY OF THE SURFACES OF SAMPLES OF ANIMAL AND VEGETABLE TISSUES , MICROORGANISMS , MINERALS AND PROCESSED METALS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 5 FEBRUARY 1980 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN ELECTRON MICROSCOPE ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE VERY HIGH RESOLUTION AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS APPARATUS OF THE SAME KIND IS PRINCIPALLY USED FOR THE REALIZATION OF SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , SINCE 1 JANUARY 1972 , TO THE ' PSEM 500 ' APPARATUS AND SINCE 1 FEBRUARY 1977 , TO THE ' SEM 501 ' APPARATUS MANUFACTURED BY PHILIPS NEDERLAND BV , BOSCHDIJK 525 , EINDHOVEN , NETHERLANDS , SINCE 1 JANUARY 1973 , TO THE ' CAMEBAX ' APPARATUS MANUFACTURED BY CAMECA , 103 , BOULEVARD ST DENIS , 92400 COURBEVOIE , FRANCE , SINCE 1 NOVEMBER 1973 , TO THE ' AMR 1000 ' APPARATUS MANUFACTURED BY ERNST LEITZ WETZLAR GMBH , D-6330 WETZLAR , GERMANY AND , SINCE 1 JUNE 1975 , TO THE ' STEREOSCAN 150 MARK 2 ' APPARATUS AND TO THE ' STEREOSCAN 180 ' APPARATUS MANUFACTURED BY CAMBRIDGE SCIENTIFIC INSTRUMENTS LTD , RUSTAT ROAD , CAMBRIDGE CB1 3QH , UNITED KINGDOM , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' ETEC AUTOSCAN SCANNING ELECTRON MICROSCOPE ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 MARCH 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION